DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 12/27/2018.
Information Disclosure Statement 
The Information Disclosure Statement (IDS) filed 04/16/2019 hasbeen placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 12/27/2018 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3-5, 7, 8, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2565959 to Komatsu (Komatsu) in view of EP 2495883 to Deluca (Deluca).
Regarding claim 1, Komatsu discloses an arrangement comprising plural electric battery cell modules (Fig. 1, 2), each of the electric battery cell modules comprising at least one electric battery cell (Fig. 2) and an isolating unit comprising antenna (reads on mobile antenna). Komatsu does not expressly discloses  a transmission line operative as an antenna,
However, Komatsu teaches a second antenna configured to receive the information from the first antenna and transmit the information to control unit ICNT, i.e.    the arrangement providing near field electromagnetic coupling of data between each of the plural electric battery cell modules. As such a plurality of second antennas can be interpreted as the transition lines.
Alternatively, Deluca teaches a near field communication system, comprising a battery module (31), first NFC circuit wirelessly connected to a mobile device through other communication circuit (2nd
Regarding claim 3 and 4, modified Komatsu discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition, modified Komatsu teaches that module’s antennas are spaced apart from transition line Fig. 1 and 2) Regarding the limitation” the transmission line is elongated”: The courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04. Regarding the limitation: the module antennas are disposed at substantially a same distance from the transmission line: since the battery pack has a symmetric structure (Fig. 1, 2), the claimed limitation considered met.
Regarding claims 5, 7, 8, modified Komatsu discloses the claimed invention the transmission line is a two-conductor transmission line or a microstrip or coaxial cable.    It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a two-conductor transmission line or a microstrip or coaxial cable since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 20
Regarding claim 21, modified Komatsu discloses a primary transceiver at an end of the transmission line (transreceiver 41 of Deluca).
Regarding claim 22, modified Komatsu discloses that at least one battery module comprises active transceiver (reader, para 80). Regarding the limitation “each of the plural electric battery cell modules”, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide each battery module with active transceiver, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 23, Komatsu discloses a lithium-ion battery. Komatsu does not expressly disclose polymer lithium-ion battery, however it would be within skill one skilled of the art to choose suitable battery for the arrangment.  
Regarding claim 24, Komatsu discloses wherein the plural electric battery cell modules are electrically coupled to one another (Fig. 1).
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2565959 to Komatsu in view of EP 2495883 to Deluca  and  further in view of US 6835131  to White (White).
Regarding claim 6, modified Komatsu discloses the invention as discussed above as applied to claim 1 including the elongated conductor and incorporated therein.  Modified Komatsu does not expressly disclose a ground plane, the elongated conductor being substantially parallel to the ground plane.
White teaches a game apparatus for supplying power for game elements, comprising (among others) ground plane (Fig. 3, Fig. 6, col. 7). The ground plane .
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2565959 to Komatsu in view of EP 2495883 to Deluca  and  further in view of US 20110140541 to Ryu. 
Regarding claim 12, modified Komatsu discloses the invention as discussed above as applied to claim 1. Modified Komatsu does not expressly disclose wherein the transmission line comprises solely one conductor. Ryu teaches battery pack employing a resonator for wireless power (Abstract). Ryu also teaches that transmission line may include at least one conductor, i.e. one conductor is enough for reliable work of the transmission. As such, transmission line employing only one conductor is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of modified Komatsu with the transition line employing only one conductor, as taught by Ryu, because the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious and would safe materials and as such reduce cost of manufacturing.  See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
 Claims 13, 14  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2565959 to Komatsu in view of EP 2495883 to Deluca and further in view of US 8427373  to Jiang (Jiang).
Regarding claim 13, modified Komatsu discloses the invention as discussed above as applied to claim 1.   Modified Komatsu does not expressly disclose wherein separation between the transmission line and each module antenna of less than one wavelength of electromagnetic radiation coupling data between the transmission line and the module antenna and each of the plural module antennas is spaced apart from the transmission line by no more than one tenth of the wavelength of the electromagnetic radiation (re claim 14
Jiang teaches antennas are provided within storage fixtures for transporting RF signals between, for example, an RFID reader and an RFID tag (Abstracts). Jian also teaches that the distance between antennas and receiving patches, i.e. RF near-field coupling depend on a distance between antenna and transmission lines or size of antenna (re claim 19) and as such a result effective variable (col.5,6).  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time the invention was filed to optimize the distance module antennas and transmission line  in order to reliable connection provide  as a result of routine experimentation.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2565959 to Komatsu in view of EP 2495883 to Deluca and further in view US 2007/0096919 to Knadle (Knadle).
Regarding claim 15, modified Komatsu discloses the invention as discussed above as applied to claim 1.   Modified Komatsu does not expressly disclose the arrangement further comprising an end termination on the transmission line providing a Voltage Standing Wave Ratio (VSWR) for the transmission line of no more than 1.5.
Knadle teaches low return loss rugged RFID antenna (Title), wherein the return loss is -30 dB (re claim 16) and VSWR of 1.07 (para 127). Knadle also teaches that such parameters arrangement allow to minimize transmission losses (para 6). It would have been obvious to one or ordinary skill in the art before the effective filing date of the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2565959 to Komatsu in view of EP 2495883 to Deluca and further in view US 2004/0061652 to Ishihara. 
Regarding claim 18, modified Komatsu discloses the invention as discussed above as applied to claim 1. Modified Komatsu does not expressly disclose at least one of the plural module antennas is electrically short whereby the at least one module antenna is operative as a non-resonant antenna. Ishihara teaches atop-loading monopole antenna apparatus for use in a communication system, comprising a linear antenna with length set in the range from 0.25 to 0.75 of wavelength (para 4), wherein the antenna is electrically short (para 24).  Therefore, such structural arrangement is well known in the art. It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of modified Komatsu by electrically short the antenna, as taught by Ishihara, because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results, such as improvement in communications. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Regarding the limitation: operative as a non-resonant antenna: Applicant sets forth the manner in which the claimed apparatus operates. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, modified Komatsu in view of Ishihara discloses all structural limitations as claimed, and , as such, the antenna of modified Komatsu in view of Ishihara fully capable to perform claimed functions.  As such, the instantly claimed apparatus is unpatentable over the cited prior art.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727